 Case 3:20-cr-00583-FLW Document 30 Filed 08/10/21 Page 1 of 19 PageID: 118



*NOT FOR PUBLICATION*

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                             :
UNITED STATES OF AMERICA,                    :
                                             :       Crim. No. 20-583 (FLW)
        v.                                   :
                                             :       OPINION
JAMAR M. LEWIS,                              :
                                             :
                       Defendant.            :
                                             :
WOLFSON, Chief Judge:

        After Defendant Jamar Lewis (“Defendant”) pleaded guilty to a one-count indictment

charging him with unlawful possession of a firearm by a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1), this Court held a hearing and sentenced Defendant to a term of imprisonment of 42

months, an upward variance of the Guidelines range resulting from his total offense level of 12.

As part of Defendant’s sentence, I found that Defendant was not subject to a sentencing

enhancement for firearms offenses under United States Sentencing Guideline (“U.S.S.G.”) §

2K2.1(a)(4)(A), concluding that his prior conviction under New Jersey state law for third-degree

possession with intent to distribute marijuana did not qualify as a “controlled substance offense”

under the Sentencing Guidelines. During the hearing, I reserved the right to supplement my oral

ruling by written opinion. This Opinion serves to supplement my findings on that issue.

   I.        BACKGROUND

        On July 14, 2020, Defendant pleaded guilty to one-count of felon in possession of a firearm

in violation of 18 U.S.C. § 922(g). The U.S. Probation Office calculated an advisory sentencing

range of 51 to 63 months, based on a total offense level of 17 and Defendant’s criminal history

category of VI. In calculating Defendant’s offense level, the Probation Office applied a base-level
    Case 3:20-cr-00583-FLW Document 30 Filed 08/10/21 Page 2 of 19 PageID: 119



sentencing enhancement under U.S.S.G. § 2K2.1(a)(4)(A) for firearms offenses predicated on

Defendant’s 2012 New Jersey state conviction for third-degree possession with intent to distribute

marijuana.1

        Following the submission of the Presentence Report, defense counsel advised the

Government that Defendant wished to challenge the Probation Office’s offense level calculation

on the basis that his 2012 marijuana conviction does not qualify as a controlled substance offense

under the Guidelines, contrary to the parties’ stipulation in the plea agreement dated January 14,

2020. On May 4, 2021, Defendant and the Government entered into a sentencing agreement in

which the parties agreed that Defendant, notwithstanding the stipulations in the plea agreement,

could make such an argument without breaching the plea agreement.

        On June 2, 2021, the Government submitted a memorandum in support of its position that

Defendant’s prior state court conviction qualifies as a controlled substance offense under U.S.S.G.

§ 2K2.1(a)(4)(A).2 On June 16, 2021, Defendant submitted a letter brief outlining his position as

to the sentence to be imposed and objecting to the Probation Office’s Guidelines calculation. The

parties’ arguments—in their briefing and at sentencing—focused on whether Defendant’s prior

state court marijuana conviction was a “controlled substance offense” under U.S.S.G. §

2K2.1(a)(4)(A), which assigns a base offense level of 20 if “the defendant committed any part of

the instant offense subsequent to sustaining one felony conviction of either a crime of violence or

a controlled substance offense.” The Government argues that this enhancement applies based on


1
       Specifically, the Probation Office initially determined Defendant’s base offense level to be
20. See U.S.S.G. § 2K2.1(a)(4)(A). Defendant, however, received a 3-point adjustment for
acceptance of responsibility under U.S.S.G. §§ 3E1.1(a), 2E1.1(b), making his total offense level
17.
2
        On June 8, 2021, the Government supplemented its memorandum to highlight the First
Circuit’s decision in United States v. Abdulaziz, 998 F.3d 519 (1st Cir. 2021), which was issued
on June 2, 2021.
                                                2
    Case 3:20-cr-00583-FLW Document 30 Filed 08/10/21 Page 3 of 19 PageID: 120



Defendant’s prior conviction of possession with intent to distribute marijuana under N.J.S.A. §

2C:35-5. Defendant, on the other hand, argues that the enhancement is not appropriate because

“the applicable New Jersey statute criminalized more conduct that the current federal [Controlled

Substances Act (“CSA”)]” and, accordingly, his 2012 marijuana conviction cannot qualify as a

predicate offense under U.S.S.G. § 2K2.1(a)(4)(A). Notably, at the time of Defendant’s 2012

conviction, New Jersey criminalized hemp, which is now excluded from the federal definition of

marijuana.3 Compare N.J.S.A. 2C:35-2 (effective March 12, 2003 to November 20, 2018) with

Agriculture Improvement Act of 2018, Public Law No. 115-334, 132 Stat 4490 (the “2018 Farm

Bill”).

           At sentencing, I determined that Defendant’s prior conviction for possession with intent to

distribute marijuana was not a “controlled substance offense,” and thus Defendant’s base offense

level was 14. Taking into account the two-point adjustment for acceptance of responsibility,

Defendant’s total offense level was 12, which together with his criminal history score, yielded a

corresponding Guidelines range of 30 to 37 months. I imposed a sentence of 42 months, an

upwards variance of the advisory Guidelines range for that offense level.

     II.      LEGAL STANDARD

           This Court has jurisdiction pursuant to 18 U.S.C. § 3231. See United States v. Chapman,

866 F.3d 129, 131 (3d Cir. 2017). “In sentencing a defendant, district courts follow a three-step

process: At step one, the court calculates the applicable Guideline range, which includes the

application of any sentencing enhancements.” United States v. Wright, 642 F.3d 148, 152 (3d Cir.

2011). “At step two, the court considers any motions for departure and, if granted, states how the



3
        The 2018 Farm Bill, inter alia, amended the CSA’s definition of “marihuana” to
specifically exclude from its definition “hemp, as defined in section 1639o of Title 7.” See 21
U.S.C. § 802(16)(B)(i).
                                                    3
 Case 3:20-cr-00583-FLW Document 30 Filed 08/10/21 Page 4 of 19 PageID: 121



departure affects the Guidelines calculation.          Id.   “At step three, the court considers the

recommended Guidelines range together with the statutory factors listed in 18 U.S.C. § 3553(a)

and determines the appropriate sentence, which may vary upward or downward from the range

suggested by the Guidelines.” Id. In calculating the Guidelines sentence, the Third Circuit has

“explained that, ‘[a]s before [United States v. Booker, 543 U.S. 220 (2005)], the standard of proof

under the Guidelines for sentencing facts continues to be preponderance of the evidence.’” United

States v. Ali, 508 F.3d 136, 143 (3d Cir. 2007) (first alteration in original) (citation omitted). The

Government bears the burden of demonstrating that a sentence should be calculated by using a

higher base offense level. United States v. Howard, 599 F.3d 269, 271–72 (3d Cir. 2010). The

present dispute concerns the applicable Guidelines range at step one, such that the Government

bears the burden of demonstrating, by a preponderance of evidence, that Defendant’s prior

conviction triggers the sentencing enhancement in U.S.S.G. § 2K2.1(a)(4)(A).

   III.      DISCUSSION

          According to the Government, Plaintiff’s prior state conviction for third-degree possession

with intent to distribute marijuana should qualify as a “controlled substance offense” under

U.S.S.G. § 2K2.1(a)(4)(A). For the purpose of that section, “controlled substance offense” has the

meaning given to that term in U.S.S.G. § 4B1.2(b). Under U.S.S.G. § 4B1.2(b):

             The term “controlled substance offense” means an offense under federal
             or state law, punishable by imprisonment for a term exceeding one year,
             that prohibits the manufacture, import, export, distribution, or
             dispensing of a controlled substance (or a counterfeit substance) or the
             possession of a controlled substance (or a counterfeit substance) with
             intent to manufacture, import, export, distribute, or dispense.

The Guidelines, however, do not define the term “controlled substance.” The parties’ arguments

center on how that term should be defined. Defendant contends that “controlled substance” should

be read as any substance included in the drug schedules set forth in section 802 of the Controlled


                                                   4
    Case 3:20-cr-00583-FLW Document 30 Filed 08/10/21 Page 5 of 19 PageID: 122



Substances Act (“CSA”). The Government, on the other hand, argues that the term “controlled

substance” should be given its “plain and ordinary meaning.” That is, the Government maintains

that “either a drug controlled under federal or state law suffices for the purposes of the term

‘controlled substance.’” (Gov’t Br., at 10.)

            a. The Categorical and Modified Categorical Approaches

        Before turning to these issues, I must first decide the appropriate standard to apply. There

are two different standards that courts have employed when evaluating whether a prior conviction

constitutes a “controlled substance offense”: the categorical approach and the modified categorical

approach. See United States v. Brown, 765 F.3d 185, 189 (3d Cir. 2014). Generally, in the context

of the Sentencing Guidelines “to determine whether a prior conviction qualifies as a . . . controlled

substance offense,” the court applies a categorical approach.4 United States v. Williams, 323, 333

(3d Cir. 2018) (citing Taylor v. United States, 495 U.S. 575, 576–77 (1990)). Under a categorical

approach, the court “consider[s] only the elements of the crime of conviction and assess[es]

whether they fall within the bounds of a . . . controlled substance offense, as defined under the

Guidelines.” Id. Alternatively, under the “modified categorical approach,” a court may look past

the elements of the crime to the facts of the case if a state statute is divisible. Id. A state statute is


4
        The Government nevertheless argues that the categorical approach should not apply here
because it would needlessly complicate the Court’s inquiry. Plainly, the Government’s position is
untenable. It is well-established under Third Circuit law that the categorical approach governs the
Court’s analysis of whether Defendant’s state conviction is a “controlled substance offense” under
section 4B1.2(b) of the Guidelines. See, e.g., United States v. Dominguez-Rivera, 810 F. App’x
110, 112–13 (3d Cir. 2020) (“At issue is whether [defendant’s] drug conviction under [Connecticut
law] qualifies under U.S.S.G. § 4B1.2(b) as a predicate offense. That determination turns on a
‘categorical approach’ that examines whether the state statute’s ‘elements are the same as, or
narrowed than, those of the generic offense.’” (quoting Mathis v. United States, 136 S. Ct. 2243,
2248 (2016)); United States v. Rodriquez, 747 F. App’x 93, 97 (3d Cir. 2018) (“As we do for
crimes of violence, we use the categorical approach to determine whether a defendant’s prior
convictions qualify as controlled substance offenses.”); United States v. Glass, 904 F.3d 319, 321–
22 (3d Cir. 2018) (applying categorical approach to determine whether Pennsylvania drug
conviction was a “controlled substance offense” under U.S.S.G. § 4B1.2(b)).
                                                    5
 Case 3:20-cr-00583-FLW Document 30 Filed 08/10/21 Page 6 of 19 PageID: 123



divisible where it provides alternative elements for a conviction and “thereby define[s] multiple

crimes.” United States v. Henderson, 841 F.3d 623, 627 (3d Cir. 2016) (quoting Mathis v. United

States, 136 S. Ct. 2243, 2249 (2016)).

       Here, Defendant’s 2012 marijuana conviction was under N.J.S.A. § 2C:35-5. That section

provides:

               it shall be unlawful for any person knowingly or purposely:

               (1) To manufacture, distribute or dispense, or to possess or have
               under his control with intent to manufacture, distribute or dispense,
               a controlled dangerous substance or controlled substance analog; or

               (2) To create, distribute, or possess or have under his control with
               intent to distribute, a counterfeit controlled dangerous substance.

Id. Paragraph (b) of the section contains 14 subsections with different punishments based on the

type and amount of substance, rendering the statute divisible as to those 14 different offenses and,

thus, subject to a “modified categorical” analysis. See Lepianka v. Attorney General, 586 F. App’x

869, 871 (3d Cir. 2014) (“However, because [N.J.S.A. § 2C:35-5] covers ‘distinct offenses

carrying separate penalties,’ some of which, by their elements, are crimes of violence, the Court

may turn to the modified categorical approach.”); Mass v. United States, No. 11-2407, 2014 WL

6611498, at *7 (D.N.J. Nov. 20, 2014) (applying modified categorical approach to determine

whether conviction under N.J.S.A. § 2C:35-5 qualified as a predicate offense for career offender

enhancement under the Sentencing Guidelines).

       Because N.J.S.A. § 2C:35-5 is divisible and, therefore, the modified categorical approach

applies, the Court “may look to the charging document, the plea agreement, the transcript of the

plea colloquy in which the defendant confirmed the factual basis for the plea, or to some

comparable judicial record to determine the nature of the offense to which the defendant pled.”

Marte v. Att’y Gen., 339 F. App’x 265, 267 (3d Cir. 2009) (citing Shepard v. United States, 544


                                                 6
 Case 3:20-cr-00583-FLW Document 30 Filed 08/10/21 Page 7 of 19 PageID: 124



U.S. 13, 26 (2005); see also United States v. Abbott, 748 F.3d 154, 159 (3d Cir. 2004) (“After the

court determined that the modified categorical approach was proper, it looked to the charging

document to determine which alternative element had been proved. This was proper under

Shephard v. United States, 544 U.S. 13, 26 (2005).”). Once the court determines the specific crime

of conviction, “the sentencing court then resorts to the traditional ‘categorical approach’ that

requires comparing the criminal statute to the relevant generic offense.” See United States v.

Peppers, 899 F.3d 211, 232 (3d Cir. 2018) (citing Mathis, 136 S. Ct. at 2249). Here, Defendant

has provided the Court with the charging document and judgment of conviction for his 2012 state

court marijuana conviction. These documents confirm that Defendant was convicted under

N.J.S.A. §§ 2C:35-5(a)(1) and (b)(11). Having determined the specific crime of conviction, I turn

to next turn to the categorical approach and compare N.J.S.A. §§ 2C:35-5(a)(1) and (b)(11) to the

Guidelines’ definition of “controlled substance offense.”

           b. Identifying the Elements

       “A state conviction cannot qualify as a ‘controlled substance offense’ if its elements are

broader than those listed in § 4B1.2(b).” Glass, 904 F.3d at 321. When identifying the elements

of the predicate offense, the court “look[s] to the elements of the state statute as it existed at the

time of the prior conviction.” United States v. Dahl, 833 F.3d 345, 354 (3d Cir. 2016).

       The version of section 2C:35-5(a)(1) in effect in 2012 provided that

                It shall be unlawful for any person knowingly or purposely:

                (1) To manufacture, distribute or dispense, or to possess or have
                under his control with intent to manufacture, distribute or dispense,
                a controlled dangerous substance or controlled substance analog.

Paragraph (b) of that section set forth different punishments based on the type of substance

involved in the offense. See N.J. Stat. Ann. § 2C:35-5(b). Relevant here, paragraph (b)(11)

provided that

                                                  7
 Case 3:20-cr-00583-FLW Document 30 Filed 08/10/21 Page 8 of 19 PageID: 125



                 Any person who violates subsection a. with respect to

                 (11) Marijuana in a quantity of one ounce or more but less than five
                 pounds including any adulterants or dilutants, or hashish in a
                 quantity of five grams or more but less than one pound including
                 any adulterants or dilutants, is guilty of a crime of the third degree.

N.J. Stat. Ann. § 2C:35-5(b)(11). The only element at issue is the definition of the controlled

substance, “marijuana.” At the time of Defendant’s conviction, New Jersey defined “marijuana”

as follows:

                 [A]ll parts of the plant Genus Cannabis L., whether growing or not;
                 the seeds thereof, and every compound, manufacture, salt,
                 derivative, mixture, or preparation of the plant or its seeds, except
                 those containing resin extracted from the plant; but shall not include
                 the mature stalks of the plant, fiber produced from the stalks, oil, or
                 cake made from the seeds of the plant, any other compound,
                 manufacture, salt, derivative, mixture, or preparation of mature
                 stalks, fiber, oil, or cake, or the sterilized seed of the plant which is
                 incapable of germination.

N.J.S.A. § 2C:35-2 (effective March 12, 2003 to November 20, 2018).

       The Court then looks to the corresponding federal offense. Singh v. Att’y Gen., 839 F.3d

273, 284–85 (3d Cir. 2016). Again, U.S.S.G. § 2K2.1(a)(4)(A) adopts the definition of “controlled

substance offense” set forth in U.S.S.G. § 4B1.2(b). Under U.S.S.G. § 4B1.2(b):

              The term “controlled substance offense” means an offense under federal
              or state law, punishable by imprisonment for a term exceeding one year,
              that prohibits the manufacture, import, export, distribution, or
              dispensing of a controlled substance (or a counterfeit substance) or the
              possession of a controlled substance (or a counterfeit substance) with
              intent to manufacture, import, export, distribute, or dispense.

The Guidelines, however, do not define “controlled substance.” Based on this ambiguity, a split

in authority amongst the Circuit Courts has emerged. See United States v. Ruth, 966 F.3d 642, 653

(7th Cir. 2020) (observing that circuit split exists on issue of the definition of “controlled

substance” under U.S.S.G. § 4B1.2(b)); United States v. Sheffey, 818 F. App’x 513, 520 (6th Cir.

2020) (noting “split among the circuits concerning whether the career offender enhancement’s

                                                    8
    Case 3:20-cr-00583-FLW Document 30 Filed 08/10/21 Page 9 of 19 PageID: 126



reference to ‘controlled substance’ is defined exclusively by federal law and the Controlled

Substances Act”).

                     i.    Survey of Case Law

        The Second, Fifth, Eighth, Ninth, and Tenth Circuits have construed “the term ‘controlled

substance’ as used in the Guidelines to mean a substance listed in the Controlled Substances Act

(“CSA”), 21 U.S.C. § 801, et seq.”5 See United States v. Bautista, 989 F.3d 698, 702–03 (9th Cir.

2021); United States v. Townsend, 897 F.3d 66, 71 (2d Cir. 2018) (applying the Jerome

presumption to hold that “a ‘controlled substance’ under § 4B1.2(b) must refer exclusively to those

drugs listed under federal law—that is, the CSA”); United States v. Gomez-Alvarez, 781 F.3d 787,

794–95 (5th Cir. 2015); United States v. Sanchez-Garcia, 642 F.3d 658, 661 (8th Cir. 2011); see

also United States v. Abdeljawad, 794 F. App’x 745, 748–49 (10th Cir. 2019).6

        For example, in Townsend, the Second Circuit explained that “[a]s a general rule,

commonly called the Jerome presumption, the application of a federal law does not depend on a

state law unless Congress plainly indicates otherwise.” 897 F.3d at 71 (citing Jerome v. United

States, 318 U.S. 101, 104 (1943)). The Townsend court observed that the Jerome presumption



5
        In United States v. Abdulaziz, 998 F.3d 519 (1st Cir. 2021), the First Circuit held that the
defendant’s prior conviction of possession of marijuana did not constitute a “controlled substance
offense” under the Guidelines because the Massachusetts definition of marijuana, at the time the
defendant was convicted, was broader than the current federal definition. In applying the
categorical approach, the First Circuit observed that “the government agrees with Abdulaziz (given
the arguments that it has timely made to us) that a ‘controlled substance’ in § 4B1.2(b) was defined
as of that time by reference to whether a substance was either included in or excluded from the
drug schedules set forth in the federal [CSA].” Id. at 523. The Government contends that
Abdulaziz should not affect the Court’s decision here because, in that case, the Government failed
to timely raise its argument that the term “controlled substance” does not refer only to those
substances listed in the CSA’s drug schedules. See Abdulaziz, 998 F.3d at 523 & n.2. While the
Government is correct that the question of how “controlled substance” is defined was not squarely
presented to, or addressed by, the Abdulaziz court, the First Circuit’s decision remains persuasive.
6
        The Tenth Circuit has yet to address this question in a precedential opinion.
                                                 9
    Case 3:20-cr-00583-FLW Document 30 Filed 08/10/21 Page 10 of 19 PageID: 127



applies to the Sentencing Guidelines because they “are given the force of law and arguably have

an even greater need for uniform application.” Id. In that regard, the court explained that

                [S]ince Jerome was decided the Supreme Court has rejected
                attempts to impose enhanced federal punishments on criminal
                defendants in light of a state conviction, when those attempts do not
                also ensure that the conduct that gave rise to the state conviction
                justified imposition of an enhancement under a uniform federal
                standard. These decisions reinforce the idea that imposing a federal
                sentencing enhancement under the Guidelines requires something
                more than a conviction based on a state’s determination that a given
                substance should be controlled.

                In light of the above, we are confident that federal law is the
                interpretive anchor to resolve the ambiguity at issue here. Any other
                outcome would allow the Guidelines enhancement to turn on
                whatever substance “is illegal under the particular law of the State
                where the defendant was convicted,” a clear departure from Jerome
                and its progeny. Thus, a “controlled substance” under § 4B1.2(b)
                must refer exclusively to those drugs listed under federal law—that
                is, the CSA.

Id. (citations omitted).

         The Fifth, Eighth, and Ninth Circuits have employed similar reasoning to find that the term

“controlled substance” in the definition “drug trafficking offense” in U.S.S.G. § 2L1.27—which

sets forth a definition nearly identical to that of “controlled substance offense” under section

4B1.2(b)—is defined by the CSA. See Gomez-Alvarez, 781 F.3d at 793–94; United States v. Leal-

Vega, 680 F.3d 1160 (9th Cir. 2012). For example, in Leal-Vega, the Ninth Circuit explained that:

                While the word “controlled” may have a plain and ordinary
                meaning, whether a substance is “controlled” must, of necessity, be
                tethered to some state, federal or local law in a way that is not true
                of the definition of “counterfeit.” To construe the term “controlled”
                as the Government urges would require the Sentencing Guidelines

7
       “Drug trafficking offense” is defined as “an offense under federal, state, or local law that
prohibits the manufacture, import, export, distribution, or dispensing of, or offer to sell a controlled
substance (or a counterfeit substance) or the possession of a controlled substance (or a counterfeit
substance) with intent to manufacture, import, export, distribute, or dispense.” § 2L1.2,
Application Note 2.


                                                  10
    Case 3:20-cr-00583-FLW Document 30 Filed 08/10/21 Page 11 of 19 PageID: 128



                to take into account the substances that individual states “control.”
                This would be contrary to the goal of the Sentencing Guidelines to
                seek “reasonable uniformity in sentencing by narrowing the wide
                disparity in sentences imposed for similar criminal offenses
                committed by similar offenders.”

Leal-Vega, 680 F.3d at 1167 (quoting U.S.S.G., Ch. One, Pt. A). As such, the Leal-Vega court

held that “[i]n order to effectuate the goal set forth in Taylor8 of arriving at a national definition to

permit uniform application of the Sentencing Guidelines, we hold that the term ‘controlled

substance,’ as used in the ‘drug trafficking offense’ definition in U.S.S.G. § 2L1.2, means those

substances listed in the CSA.” Id. In Bautista, the Ninth Circuit held that its decision in Leal-

Vega “compel[led] the conclusion that ‘controlled substance’ in § 4B1.2(b) refers to a ‘controlled

substance’ as defined in the CSA.” Bautista, 989 F.3d at 702.

         On the other hand, the Fourth, Sixth, Seventh, and Eleventh Circuits define “controlled

substance” as any substance controlled under federal law and substances controlled under state

law. See United States v. Ward, 972 F.3d 364, 371 (4th Cir. 2020); Ruth, 966 F.3d at 654; United

States v. Pridgeon, 853 F.3d 1192, 1198 (11th Cir. 2017); United States v. Smith, 681 F. App’x

483 (6th Cir. 2017). Emblematic of this approach is the Fourth Circuit’s decision in Ward. There,

the defendant challenged the application of a career-offender enhancement under section 4B1.1(a)



8
        In Taylor v. United States, 495 U.S. 575, 577–78 (1990), the Supreme Court was called
upon to determine the meaning of the word “burglary” as used in 18 U.S.C. § 924(e), which
“provides a sentence enhancement for a defendant who is convicted under 18 U.S.C. § 922(g)
(unlawful possession of a firearm) and who has three prior convictions for specified types of
offenses, including ‘burglary.’” The Court held that in setting forth those predicate crimes,
Congress referred to their generic definitions, as opposed to their varying definitions under the law
of each state. Id. at 598. In so holding, the Supreme Court observed that Congress “intended that
the enhancement provision [of section 924(e)] be triggered by crimes having certain specified
elements, not by crimes that happened to be labeled ‘robbery’ or ‘burglary’ by the laws of the State
of conviction.” Id. at 588–89. Further, the Taylor court held that in determining whether a
defendant’s prior conviction constitutes a predicate offense under section 924, courts should apply
a “categorical approach, looking only to the statutory definitions of the prior offenses, and not to
the particular facts underlying those convictions.” Id. at 600–01.
                                                   11
 Case 3:20-cr-00583-FLW Document 30 Filed 08/10/21 Page 12 of 19 PageID: 129



based on two prior convictions for possession with the intent to distribute heroin. Ward, 972 F.3d

at 367. The Ward defendant argued that “because Virginia law defines controlled substances more

broadly than federal law, his Virginia conviction does not trigger the career-offender

enhancement.” Id. Applying the categorical approach, the Ward court explained that it would

determine whether the elements of the Virginia law of conviction and the criteria of the Guidelines

“categorically match.” Id. at 369. In that connection, the Fourth Circuit applied a “plain meaning”

approach to define “controlled substance” in section 4B1.2(b) as “any type of drug whose

manufacture, possession, and use is regulated by law.” Id. at 371.

       Based on that approach, the court concluded that, although Virginia law regulates a greater

number of substances than federal law, it categorically satisfies the requirements of section

4B1.2(b). The Ward court went on to reject the defendant’s position that “controlled substance”

should be defined in accordance with the CSA, explaining:

               As described above, Ward's argument ignores the plain meaning of
               § 4B1.2(b). A predicate offense arises under either “federal or state
               law” if it satisfies the two criteria: (1) the offense is punishable by
               at least one year's imprisonment; and (2) the law prohibits the
               manufacture, import, export, distribution, or dispensing of a
               controlled substance (or the possession with the intent to do so).
               And, as we described, to determine whether the offense meets the
               first criterion, we look to the law of the jurisdiction of the
               conviction. We do not look to an analogous federal statute to
               determine whether a state offense is punishable by more than one
               year in prison. Nor do we look to a federal statute to determine
               whether the offense satisfies the second criterion. Where a
               defendant is convicted under a state statute, we look to see how the
               state law defining that offense defines the punishment and the
               prohibited conduct (e.g., distribution of a controlled substance).

Id. at 372. Moreover, the circuit concluded that the Jerome presumption was overcome because

the Sentencing Commission “has specified that we look to either the federal or state law of

conviction to define whether an offense will qualify.” Id. at 374.

       The Third Circuit has not yet had occasion to consider this issue. Nevertheless, two Middle

                                                 12
 Case 3:20-cr-00583-FLW Document 30 Filed 08/10/21 Page 13 of 19 PageID: 130



District of Pennsylvania courts have adopted the majority approach and found that “controlled

substance” refers only to those substances listed in the CSA. See, e.g., United States v. Jamison,

502 F. Supp. 3d 923 (M.D. Pa. 2020); United States v. Miller, 480 F. Supp. 3d 614 (M.D. Pa.

2020). Both Miller and Jamison found the reasoning of the majority of circuits more persuasive

because it preserved uniformity in sentencing See Jamison, 502 F. Supp. 3d at 929 (“To be sure,

a state may define a “controlled substance” more broadly than federal law, but we do not believe

that necessarily means that federal sentencing must follow suit. As was noted by both the circuit

courts and by Judge Conner, we find that uniformity in federal sentencing is vital.”); Miller, 480

F. Supp. 3d at 620–21 (“We agree that uniformity in federal sentencing is paramount, particularly

with respect to application of the career-offender enhancement. Indeed, it is one of the primary

goals of the Guidelines.”). Moreover, the Miller and Jamison courts “concurred with Leal-Vega

that ‘controlled substance’—unlike ‘counterfeit substance’—is a term of art that simply is not

susceptible to an ordinary commonly understood meaning untethered to a statute; rather, whether

a substance is in fact ‘controlled’ necessarily depends on the existence of a local, state, or federal

law deeming is so.” Miller, 480 F. Supp. 3d at 620–21; see also Jamison, 502 F. Supp. 3d at 929–

30. Armed with these decisions, I turn to the Government’s arguments.

                     ii.   Defining Controlled Substance

       Following the reasoning in the minority of circuits, the Government first contends that the

term “controlled substance” should be given its “plain and ordinary meaning” of “any type of drug

whose manufacture, possession, and use is regulated by law.” (Gov’t Br., at 10 (quoting Ward,

972 F.3d at 371).) In that connection, the Government reasons that because the language of section

4B1.2(b) is disjunctive, i.e., it refers to federal or state law, it must mean that a drug controlled

under federal law or a drug controlled under state law qualifies as a “controlled substance.” I am

not persuaded by that approach.

                                                 13
    Case 3:20-cr-00583-FLW Document 30 Filed 08/10/21 Page 14 of 19 PageID: 131



         To begin, it is well established that courts “should interpret undefined terms in the

guidelines, as in statutes, using the terms’ meaning in ordinary usage.” United States v. Loney,

219 F.3d 281, 284 (3d Cir. 2000). Put differently, “nontechnical words and phrases” are given

“their ordinary meaning.” Smith v. United States, 508 U.S. 223, 242 (1993) (Scalia, J., dissenting).

But, the term “controlled substance,” as used in section 4B1.2(b), “is a term of art that necessarily

refers to a set of substances subject to the control of some government.” Ward, 972 F.3d at 379

(Gregory, C.J., concurring); see also Gonzales v. Oregon, 546 U.S. 243, 259–60 (2006) (“Control

is a term of art in the CSA.”). Chief Judge Gregory, in his concurring opinion in Ward, explained

why it is illogical to define “controlled substance” based on its ordinary meaning:

                As a passive past participle, the word requires us to answer the
                question: controlled by whom? The majority attempts to provide an
                answer to this question by stating “the ordinary meaning” or
                “controlled substance, is any type of drug whose manufacture,
                possession, and use is regulated by law.” But that begs the question:
                which law? The choice is between a uniform federal definition, on
                the one hand; or individual, inconsistent state definitions on the
                other.

Ward, 972 F.3d at 379 (Gregory, C.J., concurring) (citation omitted). In other words, “defining

the term ‘controlled substance’ to have its ordinary meaning of a drug regulated by law would

make what offenses constitute a drug offense necessarily depend on the state statute at issue.”

Leal-Vega, 680 F.3d at 1166. It would, therefore, be antithetical to the goals of the Sentencing

Guidelines to seek uniformity in sentencing to require that the Guidelines “take into account the

substances that the individual states ‘control.’” Id. at 1167.9


9
       The Government contends that, if the Court were to adopt Defendant’s definition of
“controlled substance,” it follows that the term, “wherever used in federal law . . . , [would] always
mean[] ‘controlled substance (as defined in section 802 of Title 21).’” (Gov’t Br., at 15.) In that
connection, the Government highlights that the Immigration and Nationality Act, in defining prior
convictions that may subject a defendant to deportation, limits the term “controlled substance” to
“a controlled substance (as defined in section 802 of Title 21).” (Id. (quoting 8 U.S.C. §
1101(a)(43)(B).) As such, the Government posits that Defendant’s proposed definition of
                                                 14
 Case 3:20-cr-00583-FLW Document 30 Filed 08/10/21 Page 15 of 19 PageID: 132



        Moreover, the Government’s approach, based on the apparent disjunctive nature of the

Guidelines’ definition of controlled substance offense, lacks grammatical support. While the

Government hones in on the phrase “federal or state law,” it does not take into account the

particular placement in the definition.       Rather than modify “controlled substance,” section

4B1.2(a) provides that a “controlled substance offense” means “[a]n offense under federal or state

law . . . that prohibits the manufacture, import, export, distribution, or dispensing of a controlled

substance . . . or the possession of a controlled substance . . . with the intent to manufacture, import,

export, distribute or dispense.” Plainly, “[a]lthough a ‘controlled substance offense’ includes an

offense ‘under state or federal law,’ that does not mean that the substance at issue may be controlled

under federal or state law.” Townsend, 897 F.3d at 70. Indeed, if “controlled substance offense”

were intended to include offenses involving substances that are controlled under both federal and

state law, “the definition should read ‘ . . . a controlled substance under federal or state law.’” Id.

The provision, however, is not phrased in that fashion.

        Further supporting application of the CSA’s definition of “controlled substance” to section

4B1.2(b) is the Jerome presumption. In Jerome v. United States, 318 U.S. 101, 104 (1941), the

Supreme Court explained that federal courts “must generally assume, in the absence of a plain

indication to the contrary, that Congress when it enacts a statute is not making the application of

the federal act dependent on state law.”10 Specifically, the Jerome court highlighted that “[w]hen



“controlled substance,” “would impermissibly render the limiting phrase ‘(as defined in section
802 of Title 21)’ useless surplusage in the INA.” (Id.) I do not agree. The Court’s interpretation
of the term “controlled substance,” as used in U.S.S.G. §§ 2K2.1(a)(4)(A) and 4B1.2, applies
solely to those sections, not generally to the United States Code.
10
       The Government does not argue that the Jerome presumption should not apply to the
Sentencing Guidelines, which are not a federal statute. Indeed, the Court is not aware of any
decision holding that the Jerome presumption should not be applied to the Guidelines. The
Guidelines “are given the force of law and arguably have an even greater need for uniform
application,” demonstrating that the Jerome presumption should apply equally to the Guidelines.
                                                   15
 Case 3:20-cr-00583-FLW Document 30 Filed 08/10/21 Page 16 of 19 PageID: 133



it comes to federal criminal laws . . . , there is a consideration in addition to the desirability of

uniformity in application which supports the general principle”: “where Congress is creating

offenses which duplicate or build upon state law, courts should be reluctant to expand the defined

offenses beyond the clear requirements of the terms of the statute.” Id. at 104–05. In that regard,

the Third Circuit has explained that “[n]ot every statutory scheme requires a uniform federal rule.”

Laird v. I.C.C., 691 F.2d 147, 153 (3d Cir. 1982).

       The Government maintains that the Jerome presumption is overcome because the phrasing

of section 4B1.2(b) demonstrates that courts should “look to either the federal or state law of

conviction to define whether an offense will qualify.” (Gov’t Br., at 29 (quoting Ward, 972 F.3d

at 374).) The Government’s argument in this regard piggybacks on its position regarding the plain

meaning of the Guidelines, with which I disagreed. See supra. As I reasoned, the Guidelines do

not plainly indicate that the Sentencing Commission intended courts to rely on state law to define

“controlled substance.” Indeed, “[w]here as here, there is ambiguity on how to interpret the

Guidelines, federal law must be our interpretative anchor.” Ward, 972 F.3d at 381 (Gregory, C.J.,

concurring). That is particularly apt in the context of the Guidelines, whose animating principle

is uniformity in sentencing. See Hughes v. United States, 138 S. Ct. 1765, 1774 (2018) (“A

principal purpose of the Sentencing Guidelines is to promote ‘uniformity in sentencing imposed

by different federal courts for similar criminal conduct.’” (quoting Molina-Martinez v. United

States, 136 S. Ct. 1338, 1342 (2016))); see also U.S.S.G., Ch. 1, Pt. A(1)(3) (observing that

“Congress sought reasonable uniformity in sentencing by narrowing the wide disparity in



Townsend, 897 F.3d at 71; United States v. Savin, 349 F.3d 27, 35 (2d Cir. 2003) (“Absent a plain
indication to the contrary, the Guidelines should be applied uniformly to those convicted of federal
crimes irrespective of how the victim happens to be characterized by its home jurisdiction.”).
Indeed, even courts in the minority circuits have assumed that the Jerome presumption applies to
the Sentencing Guidelines, without much dispute. Ward, 972 F.3d at 374 (“Assuming the Jerome
presumption should be applied to Guidelines promulgated by the Sentencing Commission . . . .”).
                                                 16
 Case 3:20-cr-00583-FLW Document 30 Filed 08/10/21 Page 17 of 19 PageID: 134



sentences imposed for similar criminal offenses committed by similar offenders”). As a matter of

policy, the Supreme Court “has rejected attempts to impose enhanced federal punishments on

criminal defendants in light of a state conviction, when those attempts do not also ensure that the

conduct that gave rise to the state conviction justified the imposition of an enhancement under a

uniform federal standard.” See Townsend, 897 F.3d at 71; see also Esquival-Quintana v. Sessions,

137 S. Ct. 1562, 1570 (2017); Taylor, 495 U.S. at 579, 590–91. These decisions “reinforce the

idea of imposing a federal sentencing enhancement under the Guidelines requires something more

than a conviction based on a state’s determination that a given substance should be controlled.”

Townsend, 89 F.3d at 71; see also Leal-Vega, 680 F.3d at 1165 (observing that “the “underlying

theory of Taylor [and the categorical approach] is that a national definition of the elements of a

crime is required so as to permit uniform application of federal law in determining the federal

effect of prior convictions” (quoting Estrada-Espinoza v. Mukasey, 546 F.3d 1147, 1157–58 (9th

Cir. 2008))). Indeed, as the Miller court keenly explained, “[t]he severe consequences of career-

offender classification should not be contingent on a particular state’s decision regarding which

substances to control.” Miller, 480 F. Supp. 3d at 620–21. If the Court were to adopt the

Government’s definition of “controlled substance,” a defendant could face an enhancement of his

federal sentence for conduct that is not illegal under federal law. Such an outcome contravenes

the underlying intent of the Sentencing Guidelines, and worse, it stymies the uniformity that the

Guidelines seek to achieve. See Townsend, 897 F.3d at 71 (“[W]e are confident that federal law

is the interpretative anchor to resolve the ambiguity at issue here. Any other outcome would allow

the Guidelines enhancement to turn on whatever substance ‘is illegal under the particular law of

the State where the defendant was convicted,’ a clear departure from Jerome and its progeny.”).

       In sum, I find that the term “controlled substance,” as used in section 4B1.2(b) and referred

to in section 2K2.1(a)(4)(A), are those substances defined section 802 of the CSA. Adopting this

                                                17
 Case 3:20-cr-00583-FLW Document 30 Filed 08/10/21 Page 18 of 19 PageID: 135



definition ensures uniformity in sentencing and protects defendants from receiving enhanced

sentences based on “a particular state’s decision regarding which substances to control.” Miller,

480 F. Supp. 3d at 620.

           c. Categorical Comparison of the Elements

       Finally, having determined that “controlled substance” refers to those substances set forth

in section 802 of the CSA, the Court must compare the definitions of marijuana under federal and

New Jersey law to determine if Defendant’s 2012 conviction is a predicate offense under section

2K2.1(a)(4)(A). In making this comparison, the relevant version of the state statute is that which

was in effect at the time of the prior conviction. See United States v. Ramos, 892 F.3d 599, 607

(3d Cir. 2018); Dahl, 833 F.3d at 354 (3d Cir. 2016). The relevant version of the federal statute,

however, is that in effect on the date the defendant is sentenced. 11 See U.S.S.G. § 1B1.11 (“The

Court shall use the Guidelines Manual in effect on the date that the defendant is sentenced.”); see

also Abdulaziz, 998 F.3d at 527–28; Bautista, 989 F.3d at 703–04. That is because, “[a] guideline’s

enhancement for a defendant’s past criminal conduct . . . is reasonably understood to be based in

no small part on a judgment about how problematic that past conduct is when viewed at the time


11
        The Third Circuit’s decision in Martinez v. Attorney General, 906 F.3d 281 (3d Cir. 2018),
does not require the Court to refer to the CSA in effect at the time of Defendant’s conviction. In
Martinez, the Third Circuit held that, in the context of immigration removal proceedings, courts
must compare the state and federal drug schedules as both existed on the date of the prior state
conviction. Id. at 287. In so holding, the Martinez court relied on the Second Circuit’s decision
in Doe v. Sessions, in which the Second Circuit explained that the time of conviction analysis is
necessary because it “provides both the Government and the alien with maximum clarity at the
point at which it is most critical for an alien to assess (with aid from his defense attorney) whether
‘pending criminal charges may carry a risk of adverse immigration consequences.’” 866 F.3d 203,
210 (2d Cir. 2018). That concern, however, is not relevant here. Indeed, “[t]here is no similar
concern in this context given both the gap in time that necessarily exists between the prior
conviction and any consequence under § 2K2.1(a)(2) that is attributable to it and the highly
contingent nature of that consequence, as it results only if a defendant commits a new crime.”
Abdulaziz, 998 F.3d at 531. In any event, at sentencing, the Government expressly waived any
argument that the Court’s analysis should be governed by the version of the CSA in effect at the
time of Defendant’s conviction, as opposed to that in effect at the time of sentencing.
                                                 18
 Case 3:20-cr-00583-FLW Document 30 Filed 08/10/21 Page 19 of 19 PageID: 136



of the sentencing itself.” Abdulaziz, 998 F.3d at 528.

         Currently, section 802(16)(A) of the federal CSA, defines “marihuana” as “all parts of the

plant Cannabis sativa L., whether growing or not; the seeds thereof; the resin extracted from any

part of such plant; and every compound, manufacture, salt, derivative, mixture, or preparation of

such plant, its seeds or resin.” 21 U.S.C. § 802(16)(A). Further, the definition of “marihuana”

explicitly excludes hemp, defined as the “plant Cannabis sativa L. and any part of that plant” with

a THC “concentration of not more than .3 percent on a dry weight basis.” Id. § 802(16)(B)(i); 7

U.S.C. § 1639o(1) (defining “hemp”). Plainly, and not disputed by the Government, the relevant

definition of marijuana under New Jersey law is broader than its federal counterpart because, at

the time of Defendant’s conviction, the New Jersey definition of marijuana did not exclude hemp.

Accordingly, utilizing the categorical approach, because an element of the “state crime sweeps

more broadly than the federal offense,” Defendant’s 2012 conviction for possession with intent to

distribute marijuana in violation of N.J.S.A. § 2C:35-5 cannot qualify as a “controlled substance

offense” under U.S.S.G. §§ 2K2.1(a)(4)(A) and 4B1.2(b). See Glass, 904 F.3d at 321.

   IV.      CONCLUSION

         For the foregoing reasons, the Court finds that Defendant’s prior conviction for third-

degree possession of marijuana with intent to distribute, in violation of N.J. Stat. Ann. § 2C:35-

5a(1), b(11), does not qualify as a controlled substance offense under U.S.S.G. § 2K2.1(a)(4)(A),

and thus, that base-level sentencing enhancement does not apply.

DATED: August 10, 2021                                               /s/ Freda L. Wolfson
                                                                     Freda L. Wolfson
                                                                     U.S. Chief District Judge




                                                 19
